Order entered September 17, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00076-CV

                    VENKY VENKATRAMAN, Appellant

                                      V.

                 STEPHEN D. SKINNER, ET AL., Appellees

              On Appeal from the 256th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. DF-04-11968-V

                                   ORDER

      Before the Court is appellant’s September 16, 2021 motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time

to October 29, 2021.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE